UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number of issuing entity 333-147122-01 CLECO KATRINA/RITA HURRICANE RECOVERY FUNDING LLC (Exact name of issuing entity as specified in its charter) CLECO POWER LLC (Exact name of depositor and sponsor as specified) Louisiana (State or other jurisdiction of incorporation or organization) 26-1338431 (I.R.S. Employer Identification No.) 2605 Hwy. 28 East Office #12 Pineville, Louisiana (Address of principal executive offices) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x The Registrant does not have any voting or non-voting common equity held by non-affiliates. Documents incorporated by reference:A portion of Cleco Corporation’s Proxy Statement relating to the 2009 Annual Meeting of Shareholders of Cleco Corporation has been incorporated by reference in Item 11 of Part III of this report. CLECO KATRINA/RITA HURRICANE RECOVERY FUNDING LLC 2008 FORM 10-K TABLE OF CONTENTS PAGE PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 3 ITEM 1B. Unresolved Staff Comments 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. Submission of Matters to a Vote of Security Holders 3 PARTII ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 ITEM 6. Selected Financial Data 3 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 3 ITEM 8. Financial Statements and Supplementary Data 3 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 3 ITEM 9A. Controls and Procedures 3 ITEM 9B. Other Information 3 PART III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrant 4 ITEM 11. Executive Compensation 5 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 5 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 5 ITEM 14. Principal Accountant Fees and Services 5 PART IV ITEM 15. Exhibits and Financial Statement Schedules 6 ITEM 1112(b). Significant Obligors of Pool Assets 8 ITEM 1114(b)(2). Credit Enhancements and Other Support, Except for Certain Derivatives Instruments 8 ITEM 1115(b). Certain Derivatives Instruments 8 ITEM 1117. Legal Proceedings 8 ITEM 1119. Affiliations and Certain Relationships and Related Transactions 8 ITEM 1122. Compliance with Applicable Servicing Criteria 8 ITEM 1123. Servicer Compliance Statement 8 Signatures 9 2 CLECO KATRINA/RITA HURRICANE RECOVERY FUNDING LLC 2008 FORM 10-K PART I ITEM
